                         Case 20-20259-RAM             Doc 536      Filed 06/21/21       Page 1 of 3




       ORDERED in the Southern District of Florida on June 18, 2021.




                                                 Robert A. Mark, Judge
_____________________________________________________________________________
                                                 United States Bankruptcy Court


                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                               MIAMI DIVISION
                                              www.flsb.uscourts.gov

       In re:                                                        Case No. 20-20259-RAM
                                                                     (Jointly Administered)
       It’Sugar FL I LLC, et al.,1
                                                                     Chapter 11
             Debtors.
       _______________________________//

             ORDER GRANTING SECOND AND FINAL APPLICATION FOR ALLOWANCE
                  AND PAYMENT OF COMPENSATION AND REIMBURSEMENT
                 OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP, AS
             COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

                  THIS CASE came before the Court for a hearing on June 11, 2021 at 10:00 a.m. on the

       (i) Second and Final Application for Allowance and Payment of Compensation and

       Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel for the Official

       Committee of Unsecured Creditors [Docket No. 370] and (ii) Supplement to Second and Final

       Application for Allowance and Payment of Compensation and Reimbursement of Expenses of

       Pachulski Stang Ziehl & Jones LLP, as Counsel for the Official Committee of Unsecured


       1
           The Debtors are It’Sugar FL I, LLC; It’Sugar LLC; It’Sugar Atlantic City LLC; and It’Sugar FLGC LLC.


       DOCS_NY:43438.2 42847/002
                Case 20-20259-RAM              Doc 536       Filed 06/21/21        Page 2 of 3




Creditors [Docket No. 502] (the “Supplement”). In the Final Fee Application, Pachulski Stang

Ziehl & Jones LLP (“PSZ&J”) as counsel for the Official Committee of Unsecured Creditors

(the “Committee”) seeks an award of fees on a final basis in the amount of $389,224.00 for

services rendered in the period January 1, 2021 through June 14, 2021 (the “Application Period”)

and reimbursement of expenses in the amount of $585.72, for a total award sought in the amount

of 389,809.72 (the “Awarded Fees”).2

         The Court, having reviewed the Final Fee Application, given parties-in-interest an

opportunity to be heard in connection therewith, and determined that it is unopposed, does

hereby

         ORDER AND ADJUDGE as follows:

         1.      The Final Fee Application is GRANTED.

         2.      PSZ&J is awarded on final basis the Awarded Fees.

         3.      The Debtors are authorized to immediately pay to PSZ&J $405,550.503 for fees

and $585.72 for costs, which sums represent the difference between the Awarded Fees and any

amounts previously paid to PSZ&J during the Application Period pursuant to previously

approved interim applications.

         4.      All payments made to PSZ&J pursuant to its First Interim Application and any

Monthly Fee Applications are hereby approved on a final basis.

                                                          ###




2
  In the Supplement, PSZ&J sought an estimated award of fees in the amount of $351,482.50 for services rendered
and reimbursement of expenses in the amount of $735.72, for a total award sought in the amount of $352,218.22.
3
  This amount is inclusive of $16,326.50, which represents the holdback amount in the Order Granting First Interim
Fee Application For Allowance and Payment of Compensation and Reimbursement of Expenses to Pachulski Stang
Ziehl & Jones LLP, as Co-Counsel to the Creditors’ Committee [Docket No. 263].


DOCS_NY:43438.2 42847/002
                Case 20-20259-RAM        Doc 536     Filed 06/21/21     Page 3 of 3




Submitted by:
Heather L. Ries, Esquire
FOX ROTHSCHILD LLP
777 South Flagler Drive
Suite 1700 West Tower
West Palm Beach, FL 33401
Tel: (561) 835-9600
hries@foxrothschild.com


Attorney Heather L. Ries is directed to serve a copy of this order on the United States Trustee, all
parties who have filed appearances in this case, and shall file a certificate of service thereof.




DOCS_NY:43438.2 42847/002                        3
